UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 29, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (925) 328-4650 (Address of principal executive offices) Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 5,029,747 shares of the Registrant’s Common Stock outstanding as of November 9, 2012. 1 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 29, 2012 and March 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations, Three and Six Month Periods Ended September 29, 2012 and September 24, 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows, Six Month Periods Ended September 29, 2012 and September 24, 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other information 18 SIGNATURES 19 Item 6. Exhibits 31.1 Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 20 31.2 Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 21 32.1 Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 22 32.2 Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 23 101.1 The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended December 31, 2011, formatted in XBRL (“eXtensible Business Reporting Language”): (i) the Consolidated Balance Sheets, (ii) the Consolidated Statements of Income, (iii) the Consolidated Statements of Cash Flows, and (iv) the Notes to the Consolidated Financial Statements, tagged as blocks of text (furnished but not filed). 2 Part I – Financial Information Item 1-Financial Statements GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) September 29, 2012 March 31, 2012 Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $115 and $96, respectively Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets - 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued commission 72 Accrued payroll and benefits Accrued warranty Deferred revenue 7 Deferred rent 70 59 Capital lease obligations 73 20 Other current liabilities Total current liabilities Long term obligations - deferred rent Long term obligations - capital lease 15 Total liabilities Commitments Shareholders' equity: Preferred stock of no par value; Authorized - 1,000,000 shares Series A - designated 250,000 shares; 0 shares at September 29, 2012 and March 31, 2012 issued and outstanding Series B - designated 10,000 shares; 9,997 shares at September 29, 2012 and March 31, 2012 issued and outstanding; (liquidation preference of $2,309) Common stock of no par value; Authorized - 40,000,000 shares; 5,029,747 shares at September 29, 2012 and March 31, 2012 issued and outstanding Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 GIGA-TRONICS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Month Periods Ended Six Month Periods Ended September 29, September 24, September 29, September 24, (In thousands except per share data) Net sales $ Cost of sales Gross margin Operating expenses: Engineering Selling, general and administrative Restructuring 92 - - Total operating expenses Operating loss ) Interest expense, net (2
